 In the Matter of COLEMAN ENTERPRISE CORPORATIONandUNITED FUR-NITURE WORKERS OFAMERICA, C. 1. O.Case No. 4-R-1721.-Decided June 19, 1945Dir. T. C. Coleman,of Glen Rock, Pa., for the Company.Mr. Abe Klein,ofHanover Pa., andMr. John H. Kirchner,ofRail-road, Pa., for the United.Mr. Milton D. M. Peters,ofYork, Pa., for the Allied.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. I. 0., herein called the United, alleging that a question affecting com-merce had arisen concerning the representation of employees of ColemanEnterprise Corporation, Glen Rock, Pennsylvania, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Herman Lazarus, Trial Examiner. Saidhearing was held at York, Pennsylvania, on May 10, 1945. At the com-mencement of the hearing the Trial Examiner granted a motion of AlliedWoodworkers Union of America, Inc., Local No. 5, herein called theAllied, to intervene. The Company, the United, and the Allied appearedat and participated in the hearing and all parties Ntiere afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are hereby af-firmed. All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColeman Enterprise Corporation is a Pennsylvania corporation operat-62 N. L. R. B., No. 76.549 :)JODECISIONS OIL NATIONAL LABOR RELATIONS BOARDing a plant at Glen Rock, Pennsylvania, where it is engaged in the manu-fatcure of wood furniture. The Company annually purchases raw mate-rialsvalued at about $200,000, approximately 90 percent of which isshipped to it from points outside the Commonwealth of Pennsylvania.During the same period the Company produces finished products valuedat about $400,000, approximately 75 percent of which is shipped to pointsoutside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1945, the United requested the Company to recognizeitas the exclusive collective bargaining representative of the Company'semployees. The Company refused this request on the ground that it wasunder a contract with the Allied.On June 2, 1943, the Company and the Allied entered into an exclusivebargaining ,contract. The contract provided that it shall remain in effectfor 1 year. The contract was renewed thereafter to remain in effect, untilJune 2, 1945. It contains no automatic renewal clause. Inasmuch as thecontract expired by its terms on June 2, 1945, we find that it does notconstitute a bar to a determination of representatives at this time.A statement of the Trial Examiner, read into evidence at the hearing,indicates that the United represents a substantial number of employeesin the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company. within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe United and the Allied urge that all production and maintenanceemployees of the Company, including firemen and watchmen, but exclud-ing executives and clerical and supervisory employees, constitute an ap-propriate unit. The only controversy with respect to the unit concernsthe watchmen. The Company would exclude them from the unit.The Company employs three watchmen who patrol the premises andmaintain the fires in the boilers. The record discloses that they are neither'The Tiial Examinerreported that the United presented 30 authmnnation cards bearing namesof personsthatappear on the Company's pay roll of April 16, 1945.There are approximately 53persons in the appropriate unit.The Allied didnot present any evidence of representation, butrelies upon its contract as evidence of its interest in the instant proceeding COLEMAN ENTERPRISE CORPORATION551deputized nor militarized and have been covered by contracts betweenthe Company and the Allied since 1941. We shall include the watchmenin the unit.We find that all production and maintenance employees of the Company,including firemen and watchmen, but excluding clerical employees, execu-tives, and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b)of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Coleman Enterprise Cor-poration,Glen Rock, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the Re-gional Director for the Fourth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during the said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present themselvesin person at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Furniture WWWorkers of America, C. T. 0., or by Allied Wood-workers Union of America, Inc., Local No. 5, for the purposes of col-lective bargaining, or by neither.9 This is substantially the same unitas provided for in the contract between the Allied and theCompany